Non-joinder of defendants in an action of partition must, at common law, be pleaded in abatement. The statute, when it allows the plaintiff a summons to a person omitted in his writ, who ought to have been made a party to it, in case the omission bepleaded, so far from intending to convert matter in abatement into matter in bar, expressly provides that "if any person who ought to be a party to such action shall be omitted in the writ, the writ or process in such action shall not be therebyabated." (Dig. 1844, p. 195, § 9.) The motion for *Page 126 
summons, too, is the plaintiff's motion, to avoid the effect of the defendant's plea to the abatement for defect of parties; and is no part of the latter's plea in abatement. The matter of these pleas is not proper for pleas in bar, even if the dowresses ought to have been made parties to the action under our statute; and the omission of parties can be remedied now, only upon the plaintiff's motion to amend his writ and declaration. The dowresses, however, have no joint estate with the plaintiffs and defendant, but claim by title wholly independent of, and paramount to the title and estate of both; but it is wholly unnecessary to go into that question now.
As to the case of a sale of the whole, or part of the premises, provided for in the third section of the act of January, 1851, (Public Laws since Dig. of 1844, p. 804,) no motion for it is made, and it does not seem probable that any such motion will be made in this case, nor does anything now appear warranting the granting of such a motion, if such a motion were made. It will be quite time enough to consider who should be heard upon such a question, and whose interests be consulted, when the discretion of the court is addressed on that subject. The case from Barbour's Sup. Ct. Reports, is a chancery case, and no authority as to who should be parties to the old formed real action of partition known to the common law, even as modified by statute in this state. That case turned upon the well-known principle of a court of chancery, as to parties, never departed from except in cases of necessity or to avoid great inconvenience, that all persons having an interest in the suit, that is in the subject of it, and in what, from the character of the proceeding, may be done in it with regard to the subject of the suit, must be made parties thereto. These pleas must be overruled, and judgment be entered that partition of the lands mentioned in the declaration be made, according to the rights of the parties as therein declared.
Judgment that partition be made having been entered up, Wm.H. Potter, for the plaintiffs, moved, that commissioners be appointed to make partition by metes and bounds, according to the rights of the parties, as ascertained by the judgment; and to set off to the plaintiffs and defendant, each, his and her part *Page 127 
in the premises in severalty. The motion was resisted byCozzens for the defendant, on the ground of the pending action for dower brought by, and urged on, by the very counsel for the plaintiffs in this action, as not a proper motion to be now
granted by the court, under such circumstances, on account of the needless expense which it would cause the parties; inasmuch as any partition which might be made must yield to the paramount rights of the two dowresses, when their dower came to be set off.